 

Case 20-10343-LSS Doc 5548 Filed 07/12/21 Page1of4

FILED

Justice Lauri Selber Silverstein
BSA Bankruptcy Case 021 JUL 12 AM 9: 00
824 Market Street _

CLERK
6th Floor US. BANKRUPTCY cour’
Wilmington, DE 19801 DISTRICT OF DFL Awanr

| am writing today to express my thoughts/experiences and ultimately my feelings about the
lawsuit against the BSA (Boy Scouts of America) as well as my involvement in it. First of all,
thank you for hearing the case and including my letter for review.

I never realized how much damage I endured until trying to compose a letter. I have avoided
mentioning it much less discussing it my entire life. I am humiliated to have a story like this. To
go through the memories with purpose in order to put it in writing, black and white, is
tormenting.

The abuse in BSA began when I was young, about 8 years old, continued through my teen years
and a young adult. A period, much like many other people in which I had no control. Simply,
adults in my life, making choices and my living through them, was something I was stuck with.
Helpless, torture, humiliated, all words I don’t think describe it enough.

When I became an adult and began my family I thought I was making choices to protect myself
and my new family from experiences like mine. Little did I know I was living such a conditioned
life. Nearly every choice I’ve made has been effected by the experiences I had in BSA.

it was both fear and torment that haunted me from the very inning. I i used
like it was yesterday. My first experience was traumatic. My abuser, was
in a position of authority as my BSA leader. When he began touching me it felt wrong. When I
tried to object and stand up for myself, he continued touching me saying “its ok, there is nothing
wrong with this”. When I tried to share my horrifying experience and fear with other adults in
order to end it, I was told I was wrong and didn’t understand what had happened. Each event
after was an addition to the scars, leaving me with a list of permanent damage and trauma to my
mind. The least of them being unable to express emotion and horrible embarrassment. Since that
moment I have unable to trust people in any kind relationship or authority.

One of the worst effects from my experiences was to realize as an adult, my grown children who
have begun coming to me with tears of their own torment from “the way they were raised”. I
will never forget the pain in my heart the day one of my grown sons came to me and asked me
why I didn’t love him enough to have shown him affection, tell him I love him and spend time
with him as a child. He didn’t know I didn’t let him sit on my lap, or give him a bath or play with
him much because I was afraid that somehow, sometime, if I let this innocent activity happen, I
might be triggered to recreate the abuse I had experienced.

1 avoided it and ultimately him to protect him. Even though he is free of sexual abuse scars of his
own, I see now that he is not free of the mental and emotional abuse of neglect. He didn’t do
anything, I love him dearly, and I loved him enough to keep him from going through what I went
through. I didn’t realize I would be scaring him in a different way. This ripple effect is horrible
to live with and has been lifelong.

-

 
Case 20-10343-LSS Doc5548 Filed 07/12/21 Page 2of4

H've had a marriage fall apart. She left me because I couldn’t communicate with her.

vis not helpful. I didn’t realize that not being able to communicate my feclings was from years
of not being able to tell what was happening to me, how I felt about it and stop it. My true
feelings were hidden as I had been taught to do.

I remarried, for an example, my wife asked me about meeting my family. I didn’t realize that as
a child I pulled away from everyone in my family because I couldn’t trust anyone not feel the
need to discuss my abuse. A humiliating experience in which I don’t want to relive, ever, yet

somehow continues to haunts me. The best way for me to have any control was to avoid others,
even if it was family.

‘S 2 child I became very good at pushing the abuse back in my mind and avoiding memories.
This a coping reaction, it was a poor way of dealing with it, certainly not healing, As an adult,

and their young, impressionable, innocent youth. It was supposed to be a place for me to go
develop lifetime memories, friendships and excellent skills. To learn how to be a better adult,
exist in society, become the best me I could be. Ultimately, I became what my abuser designed

me to be, submissive and less of a man. My childhood, and memories of BSA are of the woret in
my life.

thie Lenn. have learned that there are enough situations like mine to have generated the lawsuit,
this letter, and a need to review them. The cycle must stop and [hope healing can occur

 
a a NI a a aa

Case 20-10343-LSS Doc 5548 Filed 07/12/21 Page 3of4

 

 

 

 

_ Bet Soars OT mMERICA ‘“T
° - fROGP . 310-.---

-PRENDIALE CA

 

‘BOY SCOUTS
OF AMERICA

 

 
Case 20-10343-LSS Doc 5548 Filed 07/12/21 Page4of4

 

ort rr hs e 8

re A nays verge anon} D

LE tbe EE qe “20°

i 869 Len wINOSSIn

 

 
